Pursuant to a contract made between these parties the plaintiff constructed for the defendant a hotel building at Las Vegas, Nevada. This action was brought to recover an alleged balance claimed as due on the contract. Judgment was entered in favor of the plaintiff. Defendant appeals therefrom.
[1] There are no specifications of insufficiency of the evidence to sustain the findings of fact. The findings are sufficient to support the judgment. Appellant contends that the court erred in holding that defendant waived any imperfections, alterations, etc., in the building and was estopped from asserting any claim for damages or for breach of contract. But since it does not appear that there were any valid claims for damages the suggested point becomes immaterial.
[2] The only other point is that the court erred in admitting evidence over objections, as to extras, etc., which were not the subject of any writing. Appellant has not presented enough of the record to enable us to see that even if the court did err in this matter the error would be of any importance in the consideration of this appeal. Apparently the court overruled the objection to the particular question then presented, and admitted the evidence because it showed an oral executed agreement, and also because the matter had been brought into the record by the defendant himself on cross-examination of a witness.
We think that the appeal is entirely without merit.
The judgment is affirmed.
Houser, J., and York, J., concurred. *Page 146